In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County, dated February 13, 1975, which granted the application. Order reversed, on the law, without costs or disbursements, and application denied. In our view, petitioner is not barred by the Education Law from entering into a collective bargaining agreement limiting its right to inspect teacher personnel files (cf. Matter of Susquehanna Val. Cent. School Dist. at Conklin [Susquehanna Val. Teachers’ Assn.], 37 NY2d 614). Whether the agreement, in fact, precluded the board from inspecting the files is a question to be determined by an arbitrator. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur. [80 Misc 2d 659.]